Citation Nr: 0800562	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
2002.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge.  In June 2005, the Board 
remanded this claim for additional development and 
adjudicative action.  The case has been returned to the Board 
for further appellate review. 


FINDING OF FACT

Eustachian tube dysfunction is manifested by no objective 
sequelae but subjective complaints of popping in the ears.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
eustachian tube dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.87, Diagnostic Code 
6210 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to notify and assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements require VA to notify the veteran of 
any evidence that is necessary to substantiate the claim, as 
well as the evidence VA will attempt to obtain and which 
evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, VCAA notice (sent in February 2003) was 
provided before consideration of the issue on appeal.  At the 
time VA notified the veteran of the evidence necessary to 
substantiate a claim, it was in relation to his claim for 
service connection for "ears," which claim was granted.  He 
is appealing the evaluation assigned upon the award of 
service connection, which is called a downstream issue.  If 
the claimant has received a VCAA letter for the underlying 
claim (here, claims for service connection) and raises a new 
issue following the issuance of the rating decision (here, 
claims for increase), VA is not required to issue a new VCAA 
letter. VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed when the RO issued a statement of the 
case in December 2003.  There, VA informed the veteran of the 
evidence needed to establish higher evaluations for the ear.  

This letter did not inform the veteran of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  For example, 
he is appealing the evaluation assigned, which shows he has 
actual knowledge of this element of a service connection 
claim.  He was awarded an effective date of the day following 
his discharge from service, which is the earliest effective 
date allowed by law.  Morover, no increase is awarded herein, 
so discussion of effective dates in unneeded.

VA has provided the veteran with an examination in connection 
with his claim.  The veteran submitted private medical 
records.  He has not identified any other records that need 
to be obtained by VA.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).  The veteran has not 
claimed that VA has failed to comply with the notice and 
duty-to-assist requirements of the VCAA.

II.  Increased Rating

The veteran contends that his eustachian tube dysfunction 
warrants a compensable evaluation.  At the November 2004 
hearing before the undersigned, he testified that his ears 
did not properly open and close.  He stated he would have to 
constantly clear his nose so that his ears would pop.  The 
veteran described his ears popping more at night, which 
caused him a lot of problems.  He later described in written 
documentation that he would have to clear his ears once an 
hour.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
eustachian tube dysfunction.  In the case of the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability (the 
circumstances of the present appeal), separate ratings can be 
assigned for separate periods of time based on the facts 
found, which is called "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007) (applying staged 
ratings when assigning an increased rating in a manner 
similar to what is done at the initial rating stage pursuant 
to Fenderson).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The RO has evaluated the service-connected eustachian tube 
dysfunction by analogy under Diagnostic Code 6210, which 
addresses chronic otitis externa.  Diagnostic Code 6210 
provides for a maximum 10 percent rating where chronic otitis 
externa is exhibited by swelling, discharge and itching, 
requiring frequent and prolonged treatment.  38 C.F.R. 
§ 4.87, Diagnostic Code 6210.  

Under 38 C.F.R. § 4.31, where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2007).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for eustachian tube dysfunction 
during any of the appeal period.  The evidence of record does 
not show that the veteran has objective residual 
symptomatology associated with the service-connected 
disability.  For example, a January 2003 VA examination 
report shows that the examiner found the veteran had normal 
middle ear function of both ears.  March 2003 and June 2003 
private medical records show that the ears were without 
drainage or erythema on the tympanic membrane.  February 2004 
and March 2004 private medical records show that the tympanic 
membranes had landmarks present and light reflex present.  A 
February 2006 VA audiological evaluation shows that the 
examiner found the veteran had normal tympanograms 
bilaterally.  Finally, a February 2006 VA "ears" 
examination report shows the examiner found no obstruction of 
the veteran's eustachian tube orifices, which he examined 
with a flexible fiberoptic nasopharyngoscope.  

The veteran has been out of the service since 2002, and there 
is a lack of evidence of frequent or prolonged treatment.  
There has been no objective evidence of swelling, discharge, 
or itching to warrant a compensable evaluation under 
Diagnostic Code 6210.  See 38 C.F.R. § 4.87, Diagnostic Code 
6210.  

The Board has considered other Diagnostic Codes addressing 
the ears in relation to the veteran's claim for increase.  
Under Diagnostic Code 6200, which addresses otitis media 
disorders, the only compensable evaluation warranted under 
this provision is 10 percent, and will be assigned only where 
the medical evidence of record shows suppuration or aural 
polyps.  See 38 C.F.R. § 4.87, Diagnostic Code 6200.  There 
is no indication on the record that the service-connected 
eustachian tube dysfunction is an active process.  There is 
also no indication of a polyp or mass developing in the aural 
canal.  The sole consistent symptom is popping in the ears.  
Accordingly, the Board finds that a compensable rating under 
Diagnostic Code 6200 is not warranted.  See id.  

The veteran already receives a compensable evaluation under 
Diagnostic Code 6260 for tinnitus.  The remaining Diagnostic 
Codes are for chronic nonsuppurative otitis media with 
effusion (Diagnostic Code 6201), otosclerosis (Diagnostic 
Code 6202), peripheral vestibular disorders (Diagnostic Code 
6204), Meniere's syndrome (Diagnostic Code 6205), loss of the 
auricle (Diagnostic Code 6207), malignant and benign 
neoplasms of the ear (Diagnostic Codes 6208- 6209), and 
perforation of the tympanic membrane (Diagnostic Code 6211).  
None of these conditions exist on the record, and thus a 
compensable evaluation under any of these Diagnostic Codes 
would not be appropriate, even by analogy.  

The Board finds that the evidence does not present such an 
exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected 
eustachian tube dysfunction does not show any significant 
impairment beyond that contemplated in the noncompensable 
rating assigned.  Under the circumstances, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the reasons stated above, an initial compensable 
evaluation is not warranted for eustachian tube dysfunction.  
The preponderance of the evidence is against the veteran's 
claim, and the benefit-of-the-doubt rule is not for 
application.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased rating for the left 
knee, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, 
supra.


ORDER

An initial compensable evaluation for eustachian tube 
dysfunction is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


